Citation Nr: 0410846	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  91-12 235	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the residuals of 
malaria.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had recognized service as a Philippine Scout from May 
1946 until April 1949.

The matter initially arose from a rating decision of Manila, the 
Republic of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement service connection 
for residuals of malaria, hypertension, and arthritis.  The 
veteran appealed these issues to the Board of Veterans' Appeals 
(Board).  In January 2000, the Board denied those issues as being 
not well-grounded.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims ("the Court").  
In a December 26, 2000 order, the Court vacated the issues on 
appeal for consideration of the veteran's claim pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  In a September 
2002 Board decision, the Board denied entitlement service 
connection for residuals of malaria, hypertension, and arthritis, 
on the merits.  

By order of the Court dated August 13, 2003, the September 2002 
Board decision has been vacated and remanded for further 
development consistent with VCAA.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

There has been a significant change in the with the enactment of 
the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  First, VA has a duty to notify the claimant and 
his/her representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  Second, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.  

A VCAA letter has not been issued with regard to the issues on 
appeal.  Accordingly, VA should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed.  
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence to 
VA.  Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is evidence supporting 
the issues on appeal, he must submit that evidence to VA.  The 
veteran is informed that he is under an obligation to submit 
evidence.  If there is evidence that the veteran has residuals of 
malaria, hypertension, and arthritis, and such disabilities are 
related to service, he should submit such evidence.

2.  The VBA AMC should send the veteran an appropriate letter to 
ensure compliance with all notice and assistance requirements set 
forth in the Veterans Claims Assistance Act of 2000.  

If upon completion of the requested action, the issue on appeal 
remains denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



